AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

                                                                                                I           SEP 1 0 2019
                                          UNITED STATES DISTRICT COlf-T C~USDISlfliCTCOURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                    ISOUTHEl1N DIST I · OF CALIFORNIA
                                                                                                                                    i
                                                                                                 llY                      DEPUTY    I
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL C                                  -·· '
                                     V.                              (For Offenses Committed On or After November 1, 1987)
              JERONIMO MUNOZ-GARCIA (1)
                                                                        Case Number:        3:19-CR-03054-AJB

                                                                     Aron Lee Israelite FD
                                                                     Defendant's Attorney
USM Number                           18316-408

• -
THE DEFENDANT:
IZl    pleaded guilty to count(s)          One of the Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Natnre of Offense                                                                                   Count
18:1544 - Misuse Of Passport (Felony)                                                                                    1




    The defendant is sentenced as provided in pages 2 through     _ ___:5:__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                 is         dismissed on the motion of the United States.
                  ---------------
 IZ]   Assessment : $100.00 - Remitted


 D      JVT A Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 jg] Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                          N. ANTHONY J. BATT              IA
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JERONIMO MUNOZ-GARCIA (1)                                                Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-03054-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 90 days




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •    at _ _ _ _ _ _ _ _ _ A.M.                         on
                                                                    ------------------
        •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-03054-AJB
